Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.




                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2016-014

                                          MAY TERM, 2016

 In re C.B., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Addison Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 4-1-14 Anjv

                                                            Trial Judge: Samuel Hoar, Jr.

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals from the trial court’s order terminating her parental rights in C.B. Father
voluntarily relinquished his rights conditioned on the termination of mother’s rights. Mother
argues that because the court acknowledged her important role in C.B.’s life, its termination
decision lacks a rational basis. We affirm.

        C.B. was born in August 2009. In January 2014, C.B. was taken into the custody of the
Department for Children and Families (DCF) due to mother’s drug use. Mother admitted that
she was addicted to heroin and stipulated to a CHINS adjudication. A disposition case plan was
approved with a case plan goal of reunification with mother. In December 2014, DCF moved to
terminate mother’s rights. One year later, the court held a termination hearing. Father entered a
voluntary relinquishment but mother contested DCF’s petition to terminate her rights. Shortly
after the hearing, the court issued an order terminating mother’s parental rights.

        The court’s findings, which are unchallenged, include the following. Mother began using
heroin in 2012 and continued using it until the fall of 2014. Mother used drugs while C.B. was
in the house and mother was clearly under the influence at times when the child was in her care.
After C.B. was taken into custody, mother had three failed attempts at residential treatment. In
October 2014, mother entered medication-assisted treatment. Mother claimed to have abstained
from heroin use since then, and no contrary evidence was adduced at the hearing. Mother
continued to use marijuana, however, which precluded her from progressing to take-home doses
of Suboxone. The court found that mother’s drug addiction clearly had an impact on C.B. and
her continued drug use interfered with her progress as a parent. Mother also has a history of
relationships with men who subjected her to domestic abuse. C.B. witnessed this abuse. C.B.
was also sexually abused by one of mother’s partner and threatened with violence if she revealed
the abuse. All of these experiences severely traumatized C.B., and she has been diagnosed with
post-traumatic stress disorder (PTSD).
        During the almost two years that C.B. was in custody of DCF, mother’s progress in
addressing the goals of the case plan was “halting.” Although mother and C.B. loved each other,
there remained a “large gap” between how mother related to C.B. and “what full-time parenting
would look like.” In the nearly two years since C.B. had been in DCF custody, mother had not
yet progressed beyond supervised visits. While C.B.’s visits with mother were important to her,
C.B. worried that mother did not always tell the truth and that mother has “bad friends.” Visits
with mother had not progressed to “normal” family time. The court found that there were
multiple obstacles preventing mother from assuming a full-time parenting role, including her
lack of employment or even employment prospects; her total dependence on others for
transportation and basic needs, including food and housing; and her dependence on marijuana.
Additionally, C.B. had special needs given the trauma she had experienced. Mother
acknowledged all of these obstacles, but she had no plan to surmount them; she simply asserted
that things would be fine should she be reunited with C.B. The court found that mother could
not meet C.B.’s needs and was unlikely to be able to do in the foreseeable future. In reaching its
conclusion, the court noted that C.B. had been in the same foster home since November 2014,
and she was doing very well there. Based on these and other findings, the court concluded that
mother had stagnated in her ability to parent, and that termination of mother’s rights was in
C.B.’s best interests. This appeal followed.

       Mother argues that because the court acknowledged her important role in C.B.’s life, it
should have ensured that mother-child contact continued. Mother thus contends that the court’s
termination decision lacked a rational basis. According to mother, if continued mother-child
contact was important, then the court was obligated to choose a disposition option other than
termination.

        As we have often repeated, the court must consider four statutory factors in determining
if termination of a parent’s rights is in a child’s best interests. See 33 V.S.A. § 5114. The most
important factor is the likelihood that the natural parent will be able to resume her parental duties
within a reasonable period of time. See In re B.M., 165 Vt. 331, 336 (1996). As long as the
court applied the proper standard, we will not disturb its findings on appeal unless they are
clearly erroneous; we will affirm its conclusions if they are supported by the findings. In re G.S.,
153 Vt. 651, 652 (1990) (mem.). The court applied the appropriate standard here and its decision
is supported by the record. Once the court decided by clear and convincing evidence that
termination was appropriate, it was not required to address other permanency options which
might allow for continued parent-child contact. In re T.T., 2005 VT 30, ¶ 7, 178 Vt. 496.

        As set forth above, the court concluded that notwithstanding the love between mother and
C.B. and the somewhat constructive role mother had played in C.B.’s life, the statutory factors
showed that termination of mother’s rights was in C.B.’s best interests. See In re M.B., 162 Vt.
229, 238 (1994) (recognizing that “[p]ublic policy . . . does not dictate that the parent-child bond
be maintained regardless of the cost to the child”). Most significantly, the court concluded that
mother was not ready to provide the permanency and stability that C.B. needed, nor would she
be ready to do so for an indeterminate period, more likely years than months. While mother had
made progress, the court explained, at least since her latest treatment, she certainly was not ready
to play an unqualifiedly constructive role in C.B.’s life, or provide the level of emotional support
and affection that C.B. needed and deserved from a full-time parent. There is no support for
mother’s suggestion that the court abdicated its role in evaluating the child’s best interests. To

                                                 2
the contrary, the court considered the best-interest factors, weighed the evidence, and concluded
that termination of mother’s rights—which necessarily included termination of any right to
parent-child contact—was warranted. We find no error.

       Affirmed.

                                               BY THE COURT:

                                               _______________________________________
                                               Marilyn S. Skoglund, Associate Justice

                                               _______________________________________
                                               Beth Robinson, Associate Justice

                                               _______________________________________
                                               Harold E. Eaton, Jr., Associate Justice




                                               3